UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                        Before
                           COOK, GALLAGHER, and BURTON
                               Appellate Military Judges

                           UNITED STATES, Appellee
                                        v.
                  Private First Class SHAUN M. WILLOUGHBY
                          United States Army, Appellant

                                   ARMY 20110100

                            Headquarters, Fort Carson
                         Mark A. Bridges, Military Judge
            Colonel Randy T. Kirkvold, Staff Judge Advocate (pretrial)
       Lieutenant Colonel Steven P. Haight, Staff Judge Advocate (post-trial)

For Appellant: Colonel Patricia A. Ham, JA; Major Jacob D. Bashore, JA; Captain
Kristin McGrory, JA (on brief).

For Appellee: Major Robert A. Rodrigues, JA; Captain Daniel H. Karna, JA (on
brief).

                                   14 February 2013
                              ----------------------------------
                               SUMMARY DISPOSITION
                              ----------------------------------

Per Curiam:

       A panel of officers sitting as a general court-martial convicted appellant,
contrary to his pleas, of assault in violation of Article 128, Uniform Code of
Military Justice, 10 U.S.C. § 928 (2006) [hereinafter UCMJ]. The convening
authority approved the adjudged sentence to a bad-conduct discharge, confinement
for one year, forfeiture of all pay and allowances, and reduction to the grade of E-1.

       The convening authority approved appellant’s request for deferment of
automatic and adjudged forfeitures, as well as appellant’s reduction in rank, until
action. At action, the convening authority waived appellant’s automatic forfeitures
for a six-month period, with direction that they be used for the benefit of appellant’s
dependent son. However, the convening authority failed to disapprove the adjudged
forfeitures, leaving no pay and allowances to waive for the benefit of appellant’s
son. In order to effectuate the clear intent of the convening authority, and in the
interest of judicial economy, we set aside that portion of the sentence that includes
forfeiture of all pay and allowances.
WILLOUGHBY—ARMY 20110100

      On consideration of the entire record, and the matters personally raised by
appellant pursuant to United States v. Grostefon, 12 M.J. 431 (C.M.A. 1982), the
findings of guilty are AFFIRMED. Only so much of the approved sentence as
provides for a bad-conduct discharge, confinement for one year, and reduction to the
grade of E-1 is AFFIRMED. All rights, privileges, and property of which appellant
was deprived by virtue of that portion of his sentence set aside by this decision are
hereby ordered restored. See UCMJ arts. 58(b), 75(a).


                                       FOR THE COURT: 
                                       FOR  THE COURT:




                                       MALCOLM H. SQUIRES, JR.                          
                                       MALCOLM
                                       Clerk of Court 
                                                       H. SQUIRES, JR.
                                       Clerk of Court




                                          2